*552In a consolidated action, inter alia, to recover damages for medical malpractice and wrongful death, the defendant North Shore University Hospital appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Weiss, J.), dated June 16, 2003, as granted the plaintiffs motion to strike its answer to the extent of directing the hospital to produce a copy of the operating room log for January 30, 1995, redacted only as to the names, room numbers, and account numbers of the nonparty patients.
Ordered that the order is reversed insofar as appealed from, with costs, and the motion is denied.
The defendant North Shore University Hospital previously complied with the plaintiffs demand for a copy of the operating room log for January 30, 1995. The plaintiff was not entitled to obtain any additional information regarding the diagnoses, treatments, and medical and surgical procedures listed on the operating room log for the nonparty patients (see CPLR 4504; Holiday v Harrows, Inc., 91 AD2d 1062 [1983]; Matter of Ashford v Brunswick Psychiatric Ctr., 90 AD2d 848 [1982]; Moore v St. John’s Episcopal Hosp., 89 AD2d 618 [1982]; Boddy v Parker, 45 AD2d 1000 [1974]). Accordingly, the plaintiffs motion should have been denied. S. Miller, J.E, Krausman, Townes and Cozier, JJ., concur.